Citation Nr: 0814275	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  03-21 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) from June 
6, 2001.  

2.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD from February 25, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to August 
1971.  The veteran served in combat and was awarded the 
Purple Heart.  

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which granted service connection for 
PTSD and assigned a 30 percent evaluation effective June 6, 
2001.  

The veteran submitted an October 2002 statement indicating 
that he was entitled to a higher rating for PTSD; the Board 
has liberally construed this statement as a timely notice of 
disagreement.  In a subsequent May 2003 rating decision, 
after receiving new evidence, the RO granted a 50 percent 
evaluation for PTSD, effective February 25, 2003.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in October 2005; the 
hearing transcript has been associated with the claims file.  
The Board remanded the case to the RO for further development 
in January 2006.  Development has been completed and the case 
is once again before the Board for review.


FINDING OF FACT

From to June 6, 2001 and from February 25, 2003, the 
veteran's PTSD has been shown to result in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; reported panic 
attacks;  impairment of long term memory; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSIONS OF LAW

1.  From to June 6, 2001 to February 25, 2003, the criteria 
for a 50 percent evaluation for PTSD have been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.1- 4.14, 4.125-4.130, Diagnostic Code 9411 
(2007).

2.  From February 25, 2003, the criteria for an evaluation in 
excess of 50 percent for PTSD have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 4.1- 4.14, 4.125-4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In November 2001, December 2002, and October 2004 letters, VA 
informed the veteran of the evidence necessary to 
substantiate his claim, evidence VA would reasonably seek to 
obtain, and information and evidence for which the veteran 
was responsible.  VA also asked the veteran to provide any 
evidence that pertains to his claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date.  Despite the inadequate timing of 
this notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In that regard, the 
November 2001 letter addressed the veteran's original 
application for service connection.  In August 2002, the RO 
awarded service connection for PTSD and assigned a 30 
evaluation, effective June 6, 2001.  Therefore, the November 
2001 letter served its purpose in providing VCAA notice and 
its application is no longer required because the original 
claim has been "substantiated."  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran's service medical records, VA and private 
treatment records, VA examinations, and a Board hearing 
transcript have been associated with the claims file.  VA has 
provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Background and Evidence

VA treatment records and VA examinations show that the 
veteran's PTSD results in symptoms of sleep disturbance, 
depression, anxiety, and social isolation.  The veteran 
denied having suicidal or homicidal ideations and denied 
auditory and visual hallucinations during mental status 
examinations.  The veteran has been treated at VA with 
psychotherapy and with medications.  The veteran has also 
been seen at VA for polysubstance dependence.

VA treatment records show that from June 2001 to September 
2001, the veteran was admitted to a VA facility for 
rehabilitation.  His diagnoses at that time included alcohol 
dependence, nicotine dependence, cannabis abuse, cocaine 
abuse, substance-induced sleep disorder, and mixed 
personality disorder.  It was noted that during his period of 
admission, the veteran reported having auditory 
hallucinations.  He had no prior discussion of any of these 
issues.  Minnesota Multiphasic Personality Inventory (MMPI) 
testing results were consistent with malingering; thus his 
profile was deemed invalid.

During a February 2002 VA examination, the veteran was 
dressed in soiled, torn clothing.  He had a strong body odor.  
His manner was guarded and his speech was sparse.  
Psychiatric testing was completed.  The veteran's scores on 
the Mississippi scale and the Beck Depression Inventory were 
extremely high.  Because both these scores were so high, the 
examiner stated that the veteran may have exaggerated his 
symptoms.  Examination of three administrations of the MMPI-2 
indicated profiles of a person who was probably exaggerating 
his symptoms.  Thus, the examiner opined that the veteran's 
test results were not a valid reflection of his symptom 
status.  The veteran was diagnosed with PTSD, and had a GAF 
score of 50.  It was noted that he had severe Axis IV 
symptoms of depression and PTSD.  

The veteran was admitted to the VA in May 2002 for addiction 
recovery.  The psychiatrist noted that the veteran was last 
in treatment in September 2001.  He had a GAF score of 50.  
Mental health center admission and discharge reports dated in 
June 2002 and August 2002 noted that the veteran was 
homeless, unemployable, and had limited social and familial 
supports.  The veteran had a GAF score of 40.  

VA electronic progress notes were reviewed in conjunction 
with a February 2003 VA examination.  During a mental status 
examination, the veteran was cooperative but was vague in his 
answers and had to repeatedly be encouraged to respond with 
more complete information.  The veteran had difficulty 
remembering dates.  He demonstrated no evidence of impaired 
cognition.  His speech was normal and content was logical and 
relevant.  There was no thought disorder.  Affect was 
restricted.  The examiner summarized the veteran's symptoms, 
which included detachment others, diminished interest in 
activities, memory lapses, disturbances of sleep, 
irritability, and difficulty concentrating, noting that these 
symptoms occurred with moderate to moderately severe 
intensity.  

The results of a MMPI-2 validity scale suggested possible 
exaggerative and over-reporting of symptoms, although the 
examiner noted that this particular validity pattern was 
associated with the presence of PTSD in individuals with 
combat trauma.  The veteran's test scores were consistent 
with an individual with PTSD symptomatology, and his scores 
suggested a high degree of psychological turmoil including 
anxiety, worrisome preoccupations, physical complaints, 
depressed mood, problems with clarity of thinking and memory, 
a pessimistic outlook, and a tendency toward idiosyncratic 
ideas and associations.  The examiner concluded that the 
veteran's self-report symptoms in combination with 
psychometric testing supported a diagnosis of PTSD of 
moderate to moderately severe intensity.  The examiner stated 
that alcohol and substance abuse were secondary to PTSD.  
There was a suggestion of over endorsement of symptoms, yet 
this seemed to relate to the veteran's broad and over-
inclusive interpretation of questions and was in line with 
his feelings of being overwhelmed in general by multiple 
emotional and physical distresses.  The veteran's depressive 
mood prevented more active confrontation of issues and he 
appeared to retreat and capitulate and withdraw.  The 
examiner assessed the veteran with a GAF score of 45 for 
impairments in mood, social relations, and occupational 
functioning.  

A February 2004 private treatment report from HCR Manor Care 
shows that the veteran was admitted for symptoms of 
depression and anxiety.  VA treatment reports dated in 2004 
reflect diagnoses of depression, not otherwise specified; 
PTSD; polysubstance dependence, including alcohol, cocaine, 
and cannabis; and personality disorder, not otherwise 
specified.  The veteran had a GAF of 40.  

At the time of a March 2005 VA examination, the veteran was 
living alone and caring for himself.  He described having 
panic attacks, sleep disturbance, and irritability.  The 
examiner stated that the veteran's history, review of the 
medical records, and presentation on interview indicate that 
the veteran continued to suffer from PTSD which negatively 
affected his functioning in forming and maintaining 
relationships with others.  The veteran had difficulty with 
managing anxiety symptoms.  He was assessed with a GAF of 45.  

A May 2005 VA treatment report shows that the veteran's 
mother visited him three times a month, helping with laundry 
and preparing food.  The veteran's hygiene was good.  His 
affected was restricted and his mood was depressed.  VA 
treatment notes dated from December 2005 to May 2007 show 
that the veteran was staying at his mother's house.  He 
exhibited symptoms of depression, irritability, and panic 
attack-like features.  Progress notes show that the veteran 
had poor hygiene and poor grooming.  

A March 2007 VA examiner reviewed the veteran's claims file.  
At the time the examination, the veteran was adequately 
groomed.  He had a slow tempo in his speech and ambulation.  
He was a poor historian and tended to confuse dates.  Thought 
processes were connected, coherent, and relevant.  Long term 
memory tended to be somewhat impaired.  The veteran's mood 
was depressed and his affect was consistent with the content 
of his speech.  The veteran had never been married.  He had 
two children in their 20s.  He was employed at the Wade Park 
Medical Center from 1972 until 1995 when he retired on a 
medical retirement.  

Psychological testing was highly exaggerated.  The examiner 
questioned the validity of the resulting profiles.  The 
veteran's scores placed him at the most extreme level with 
regard to PTSD and the examiner stated that would contradict 
the fact that he was gainfully employed for over 20 years.  
Additionally, the validity scales of the MMPI were indicative 
of an over-reporting of symptoms, and the veteran's clinical 
profile could not be interpreted.  The examiner stated, in 
conclusion, that there was no compelling evidence to indicate 
that PTSD had worsened since the veteran's last VA 
examination in March 2005.  Clinical records indicated that 
the veteran's condition tended to wax and wane, and that his 
financial difficulties and problems with family members 
contributed to his level of distress.  The veteran also 
abused cocaine and had a long history of depression, some of 
which was unrelated to PTSD.  The veteran had numerous 
physical problems which contributed to his depression.  The 
examiner stated that another reason for his conclusion that 
the veteran's condition had not worsened was the fact that 
his psychological testing was so highly exaggerated.  The 
veteran produced scores on the Mississippi scale and on the 
MMPI-2 which suggested that he was disabled way beyond what 
he exhibited in a clinical interview and clearly beyond the 
level of functioning he displayed from 1972 until 1995.  The 
examiner stated that there was no solid evidence to indicate 
that the veteran's condition had worsened.  He stated that 
the veteran was unemployable because of his physical 
condition.  The veteran was assessed with a GAF score of 50.

C.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2007).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The CAVC has held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424, 2007 WL 4098218 (U.S. Vet. App. 
Nov. 19, 2007). Because the RO issued a new rating decision 
in May 2003, granting an increased 50 percent evaluation 
effective February 25, 2003, the Board will evaluate the 
level of disability both from June 6, 2001 and from February 
25, 2003.

From June 6, 2001, the veteran was assigned a 30 percent 
evaluation for PTSD under the provisions of 38 C.F.R. § 
4.130, Diagnostic Code 9411.  A 30 percent rating is assigned 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007).  

From February 25, 2003, the veteran was assigned a 50 percent 
rating for PTSD with major depressive disorder.  A 50 percent 
rating is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent disability rating is assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability rating is assigned total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, or for the veteran's own occupation or name.  
Id.

In determining the level of impairment under 38 C.F.R. § 
4.130, a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to those listed in that diagnostic code, the 
appropriate, equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
ranging from 1 to 100, reflect "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); See also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  GAF codes from 71 to 80 reflect transient 
symptoms, if present, and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family arguments); resulting in no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind school work).  DSM-IV at 
46-47.  GAF scores from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Id.  Scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
inability to keep a job).  Id.  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech which is at times illogical, obscure, or 
irrelevant) or major impairment in several areas such as work 
or school, family relations, judgment, thinking, or mood 
(e.g., a depressed patient who avoids friends, neglects 
family, and is unable to do work).  Id.  

In applying the above criteria, the Board notes that when it 
is not possible to separate the effects of the service-
connected disability from a nonservice-connected disability, 
such signs and symptoms shall be attributed to the service-
connected disability.  See 38 C.F.R. § 3.102 (2007); 
Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded 
from differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.)

The Board finds that the veteran is entitled to a 50 percent 
evaluation for PTSD for the entire appeal period.  From to 
June 6, 2001 and from February 25, 2003, the veteran's PTSD 
has been shown result in occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; reported panic attacks; 
impairment of long term memory; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.  See 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007).  

VA treatment records and VA examinations show that the 
veteran has endorsed symptoms of depression.  The veteran's 
affect was restricted during his mental status examinations.  
The veteran reported having panic attacks.  February 2003 and 
March 2007 VA examinations noted that the veteran had 
problems with long term memory.  The veteran was noted to be 
isolated or withdrawn during his examinations.  A March 2005 
VA examiner stated that the veteran's PTSD negatively 
affected his functioning in forming and maintaining 
relationships with others.  VA treatment records and 
examinations show that the veteran lived alone, has stayed 
with various family members, and has been homeless at various 
points in time over the course of this appeal.  Most 
recently, the veteran was staying with his mother.  The 
medical evidence does not reflect other significant social 
relationships outside of his family.  

The majority of the veteran's GAF scores, as shown on his VA 
examination reports and in VA treatment records, range from 
45 to 50.  The veteran's GAF scores reflect serious symptoms 
or serious impairment in social or occupational functioning.  
VA treatment reports dated in 2002 and 2004 reflect a lower 
GAF score of 40 during periods of admission for addiction 
recovery.  A GAF score of 40 reflects major impairment in 
several areas such as work, family relations, judgment, 
thinking, or mood.  The Board finds, however, that the 
veteran's GAF scores, indicating serious symptoms or serious 
impairment in social or occupational functioning, are more 
consistent with the veteran's overall level of disability 
shown during the course of this appeal.  The Board finds that 
the veteran's GAF scores are consistent with a 50 percent 
evaluation for PTSD during the entire appeal period.   

In this case, objective psychiatric testing completed during 
the veteran's VA examinations showed unusually high levels of 
impairment.  The veteran's MMPI-2 results indicate that the 
veteran exaggerated his symptoms, and his psychiatric 
profiles were determined to be invalid.  Although a February 
2003 VA examiner indicated that the veteran's profile was not 
unusual for individuals with combat trauma; he concluded, 
based on his interview with the veteran in combination with 
psychometric testing, that his PTSD was moderate to 
moderately severe in intensity.  The overall severity of the 
veteran's PTSD, as shown by the veteran's GAF scores during 
his VA examinations still indicate serious symptoms or 
serious impairment due to PTSD.  According to CAVC, "the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470 (1993).  VA examiners have 
concluded, based on objective psychiatric testing, that the 
veteran's psychiatric profiles were invalid because of 
probable exaggeration of symptoms.  Thus, the Board finds 
that the veteran's self-reported symptomatology is not the 
best indicator of the severity of his PTSD.  However, because 
VA examiners have considered the invalidity of the veteran's 
psychiatric testing profile in making their conclusions, the 
Board finds that the VA examinations are probative of the 
severity of the veteran's PTSD.  

The Board notes that the veteran has been shown to exhibit 
some symptomatology as described for a 70 percent evaluation 
for PTSD.  The veteran is shown to have intermittent neglect 
of personal appearance and hygiene and appears to have 
difficulty in adapting to stressful circumstances.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2007).  The Board 
finds, however, that the veteran's symptomatology and overall 
disability picture more closely resembles the criteria 
described for a 50 percent rating for PTSD.  The veteran is 
not shown to have occupational and social impairment, with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood as required for a 70 percent 
evaluation.  Id.  Although the veteran has exhibited symptoms 
of panic or depression, it is not shown to affect his ability 
to function independently, appropriately, and effectively.  
Although the veteran was noted to be isolated and withdrawn, 
he is not shown by evidence of record to have an inability to 
establish and maintain effective relationships.  The veteran 
is not shown to have other symptoms described for a 70 
percent evaluation such as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; impaired 
impulse control; and spatial disorientation.  Id.  

The veteran has not been shown to exhibit symptoms due to 
PTSD such as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; and memory 
loss for names of close relatives, or for the veteran's own 
occupation or name, to warrant a 100 percent evaluation for 
PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's PTSD has not been shown 
to cause interference with employment beyond that 
contemplated by the Schedule for Rating Disabilities, has not 
necessitated frequent periods of hospitalization, and has not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  The veteran is shown by the record also to be 
disabled due to his physical disabilities, and not due to 
service-connected PTSD alone.  Thus, the Board finds that the 
requirements for referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).




C.  Conclusion

The Board concludes that the evidence supports a 50 percent 
rating for PTSD for the entire appeal period.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant a higher evaluation.
	

ORDER

From to June 6, 2001 to February 25, 2003, a 50 percent 
rating, but no more, is granted for PTSD subject to the law 
and regulations governing the payment of monetary benefits. 

From February 25, 2003, an initial evaluation in excess of 50 
percent for PTSD is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


